Case 1:17-cv-03114-PAB Document 20 Filed 06/01/20 USDC Colorado Page 1 of 10




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                            Chief Judge Philip A. Brimmer


Civil Action No. 17-cv-03114-PAB

LOUIS CONRAD,

       Plaintiff,

v.

ANDREW M. SAUL, Commissioner of Social Security,

     Defendant.
_____________________________________________________________________

                                ORDER
_____________________________________________________________________

       This matter is before the Court on the Complaint and Petition for Review [Docket

No. 1] filed by plaintiff Louis Conrad on December 22, 2017. Plaintiff seeks review of

the final decision of defendant Andrew M. Saul (the “Commissioner”)1 denying his claim

for disability insurance benefits under Title II of the Social Security Act (the “Act”), 42

U.S.C. §§ 401-34. The Court has jurisdiction to review the Commissioner’s final

decision under 42 U.S.C. § 405(g).2

I. BACKGROUND

       In August 2016, plaintiff filed an application for disability insurance benefits



       1
          On June 4, 2019, the Senate confirmed Andrew M. Saul as Commissioner of
Social Security. Accordingly, Mr. Saul is substituted for Nancy A. Berryhill, former
Acting Commissioner of Social Security, as defendant in this lawsuit. See Fed. R. Civ.
P. 25(d).
       2
        The Court has determined that it can resolve the issues presented in this
matter without the need for oral argument.
Case 1:17-cv-03114-PAB Document 20 Filed 06/01/20 USDC Colorado Page 2 of 10




under Title II of the Act, alleging a disability onset date of August 11, 2015. R. at 94,

110, 175, 187. His claim was initially denied on January 20, 2017. R. at 113. On July

6, 2017, plaintiff appeared at a hearing before an administrative law judge (“ALJ”) to

testify regarding his disability. R. at 34. On July 13, 2017, the ALJ issued a decision

denying plaintiff’s claim. R. at 20, 29. Considering an alleged onset date of August 1,

2016, the ALJ found that plaintiff had the following severe impairments: anxiety,

obsessive-compulsive disorder, depression, schizophrenia, lumbago, and chronic

dependent edema of the right foot. R. at 20, 22. The ALJ concluded that these

impairments, alone or in combination, did not meet or medically equal of the

regulations’ listed impairments. R. at 22-23. The ALJ further determined that plaintiff

had the residual functional capacity (“RFC”) to perform light work as defined in 20

C.F.R. § 404.1567(b) with the following specific limitations:

       can stand and/or walk for 6 hours in an 8-hour day; occasionally requires
       use of a cane while walking; cannot climb stairs, ladders, ropes or
       scaffolds; cannot be exposed to temperature extremes or unprotected
       heights; limited to simple and routine work activities; and can have
       occasional contact with supervisors and coworkers but no contact with the
       public.

R. at 23. Based on this RFC and in reliance on the testimony given by a vocational

expert (“VE”) at the March 2016 hearing, the ALJ determined that plaintiff was unable to

perform his past relevant work but could perform other jobs existing in significant

numbers in the national economy, including the positions of merchandise marker,

electrical assembler, and laundry worker. R. at 27-28.

       On November 16, 2017, the Appeals Council denied plaintiff’s request for review



                                             2
Case 1:17-cv-03114-PAB Document 20 Filed 06/01/20 USDC Colorado Page 3 of 10




of the ALJ’s decision. R. at 1-6.3 Accordingly, the ALJ’s decision is the final decision of

the Commissioner.

II. STANDARD OF REVIEW

       Review of the Commissioner’s finding that a claimant is not disabled is limited to

determining whether the Commissioner applied the correct legal standards and whether

the decision is supported by substantial evidence in the record as a whole. See Angel

v. Barnhart, 329 F.3d 1208, 1209 (10th Cir. 2003). The district court may not reverse

an ALJ simply because the court may have reached a different result based on the

record; the question instead is whether there is substantial evidence showing that the

ALJ was justified in her decision. See Ellison v. Sullivan, 929 F.2d 534, 536 (10th Cir.

1990). “Substantial evidence is more than a mere scintilla and is such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.”

Flaherty v. Astrue, 515 F.3d 1067, 1070 (10th Cir. 2007). Moreover, “[e]vidence is not

substantial if it is overwhelmed by other evidence in the record or constitutes mere

conclusion.” Musgrave v. Sullivan, 966 F.2d 1371, 1374 (10th Cir. 1992). The district

court must not “reweigh the evidence or retry the case,” but must “meticulously examine

the record as a whole, including anything that may undercut or detract from the ALJ’s

findings in order to determine if the substantiality test has been met.” Flaherty, 515

F.3d at 1070. Nevertheless, “if the ALJ failed to apply the correct legal test, there is a

       3
         In its letter denying plaintiff’s request for review, the Appeals Council declined
to consider new evidence that plaintiff had attempted suicide in July 2017. R. at 2.
The Appeals Council determined that the additional evidence did “not relate to the
period at issue” and therefore did “not affect the decision about whether [plaintiff was]
disabled beginning on or before July 13, 2017.” Id.

                                             3
Case 1:17-cv-03114-PAB Document 20 Filed 06/01/20 USDC Colorado Page 4 of 10




ground for reversal apart from a lack of substantial evidence.” Thompson v. Sullivan,

987 F.2d 1482, 1487 (10th Cir. 1993).

III. THE FIVE-STEP EVALUATION PROCESS

       To qualify for disability benefits, a claimant must have a medically determinable

physical or mental impairment expected to result in death or last for a continuous

period of twelve months that prevents the claimant from performing any substantial

gainful work that exists in the national economy. 42 U.S.C. § 423(d)(1)-(2).

Furthermore,

       [a]n individual shall be determined to be under a disability only if his
       physical or mental impairment or impairments are of such severity that he
       is not only unable to do his previous work but cannot, considering his age,
       education, and work experience, engage in any other kind of substantial
       gainful work which exists in the national economy, regardless of whether
       such work exists in the immediate area in which he lives, or whether a
       specific job vacancy exists for him, or whether he would be hired if he
       applied for work.

42 U.S.C. § 423(d)(2)(A) (2006). The Commissioner has established a five-step

sequential evaluation process to determine whether a claimant is disabled. 20 C.F.R.

§ 404.1520; Williams v. Bowen, 844 F.2d 748, 750 (10th Cir. 1988). The steps of the

evaluation are:

       (1) whether the claimant is currently working; (2) whether the claimant has
       a severe impairment; (3) whether the claimant’s impairment meets an
       impairment listed in appendix 1 of the relevant regulation; (4) whether the
       impairment precludes the claimant from doing his past relevant work; and
       (5) whether the impairment precludes the claimant from doing any work.

Trimiar v. Sullivan, 966 F.2d 1326, 1329 (10th Cir. 1992) (citing 20 C.F.R.

§ 404.1520(b)-(f)). A finding that the claimant is disabled or not disabled at any point in


                                             4
Case 1:17-cv-03114-PAB Document 20 Filed 06/01/20 USDC Colorado Page 5 of 10




the five-step review is conclusive and terminates the analysis. Casias v. Sec’y of

Health & Human Servs., 933 F.2d 799, 801 (10th Cir. 1991).

       The claimant has the initial burden of establishing a case of disability. However,

“[i]f the claimant is not considered disabled at step three, but has satisfied her burden

of establishing a prima facie case of disability under steps one, two, and four, the

burden shifts to the Commissioner to show the claimant has the residual functional

capacity (RFC) to perform other work in the national economy in view of her age,

education, and work experience.” See Fischer-Ross v. Barnhart, 431 F.3d 729, 731

(10th Cir. 2005); see also Bowen v. Yuckert, 482 U.S. 137, 146 n.5 (1987). While the

claimant has the initial burden of proving a disability, “the ALJ has a basic duty of

inquiry, to inform himself about facts relevant to his decision and to learn the claimant’s

own version of those facts.” Hill v. Sullivan, 924 F.2d 972, 974 (10th Cir. 1991).

IV. DISCUSSION

       Plaintiff argues that the ALJ erred by: (1) failing to properly evaluate all of the

relevant medical evidence, Docket No. 15 at 6-13; (2) rejecting the opinions of plaintiff’s

treating physician, id. at 14-16; (3) finding that plaintiff’s impairments did not meet or

medically equal a listed impairment, id. at 16-18; (4) finding that plaintiff’s subjective

reports of his symptoms were inconsistent with the medical evidence, id. at 18-19; and

(5) failing to demonstrate, at step five of the sequential evaluation, that plaintiff had the

residual functional capacity to perform work existing in the national economy. Id. at 20.

Because it is dispositive, the Court limits its discussion to the ALJ’s treatment of the

medical evidence.


                                              5
Case 1:17-cv-03114-PAB Document 20 Filed 06/01/20 USDC Colorado Page 6 of 10




       Plaintiff contends that the ALJ failed to address all of the evidence pertaining to

plaintiff’s psychological impairments. See Docket No. 15 at 8-13. At step two of the

sequential evaluation, the ALJ determined that plaintiff suffered from four severe

mental impairments: anxiety, obsessive-compulsive disorder, depression, and

schizophrenia. R. at 22. In considering the relevant medical evidence at subsequent

steps, however, the ALJ determined that plaintiff’s mental impairments did not give rise

to functional limitations that would mandate a finding of disability. See R. at 24-27.4

       The ALJ based this conclusion on two sets of treatment records: records from

Denver Health Medical Center predating plaintiff’s alleged disability onset date of

August 1, 2016, and records from plaintiff’s treatment at the Mental Health Center of

Denver (“MHCD”) in March and April 2017. See R. at 25-26. The ALJ noted that,

although the earlier records “reflect[ed] treatment for schizoaffective disorder,

depressed type, with medication management,” plaintiff had experienced “[i]mproved

symptoms . . . in terms of better sleep and more stable mood with less

agitation/reactivity” on medication. R. at 25. The ALJ further observed that plaintiff

was described as “doing reasonably well on Seroquel” by July 2016. Id.

       As to the more recent records from MHCD, the ALJ noted that plaintiff initially



       4
         The ALJ determined at step three that plaintiff’s functional limitations did not
satisfy the “B” or “C” criteria for listings 12.03, 12.04, 12.06, and 12.08. R. at 23.
However, the ALJ’s step three discussion does not contain any independent analysis of
the evidence supporting the finding that plaintiff suffered from only mild to moderate
limitations in the relevant categories. See id. Instead, the ALJ appears to base his
conclusions at step three on his later assessment of plaintiff’s RFC. See id. (noting that
“[t]he factors documenting the mental impairments and the degrees of limitation are
reflected in the discussion of the medical evidence below”).

                                             6
Case 1:17-cv-03114-PAB Document 20 Filed 06/01/20 USDC Colorado Page 7 of 10




presented with poor personal hygiene, anger, paranoia, and depression, but later

exhibited “improved mood,” good hygiene, normal behavior, and “organized thoughts”

after being placed on medication. R. at 26. The ALJ concluded that the evidence as a

whole showed plaintiff “to have improved mental symptoms when he takes prescribed

psychotropic medications” and did not support the “marked” and “extreme” functional

limitations assessed by Dr. Ken MacIntyre in his June 2017 report. Id.

       The Court agrees with plaintiff that the ALJ failed to address all of the relevant

evidence in assessing the severity and limiting effects of plaintiff’s mental impairments.

While an ALJ need not “discuss every piece of evidence,” the ALJ is required to

discuss the “significantly probative evidence that he rejects” in reaching his

conclusions. Deardorff v. Comm’r, 762 F. App’x 484, 491 (10th Cir. 2019)

(unpublished) (quoting Clifton v. Chater, 79 F.3d 1007, 1009-10 (10th Cir. 1996)). “It is

improper for the ALJ to pick and choose among medical reports, using portions of

evidence favorable to his position while ignoring other evidence.” Id. (quoting Hardman

v. Barnhart, 362 F.3d 676, 681 (10th Cir. 2004)). In discussing plaintiff’s medical

records in this case, the ALJ failed to address evidence showing that, despite

improvements in plaintiff’s mental impairments as a result of medication, plaintiff

continued to exhibit significant psychological symptoms. For example, the ALJ noted

that plaintiff showed “[i]mproved symptoms . . . in terms of better sleep and more stable

mood with less agitation/reactivity” at a treatment visit on April 19, 2016. R. at 25

(citing Exhibit B2F, pp. 20-21). However, progress notes from the same visit, which are

not addressed in the ALJ’s decision, indicate that “longer discussions lead to more


                                             7
Case 1:17-cv-03114-PAB Document 20 Filed 06/01/20 USDC Colorado Page 8 of 10




anger,” plaintiff was only “[s]lightly less reactive to perceived slights,” and plaintiff was

continuing to experience suicidal thoughts, perseverative thought processes, loose

associations, paranoia, and auditory hallucinations. R. at 288. Similarly, although

plaintiff’s records from May and July 2016 support a finding that plaintiff was “doing

reasonably well on Seroquel,” R. at 25, those same records indicate that plaintiff was

continuing to exhibit psychological symptoms, including paranoia, difficulty

concentrating, suicidal and homicidal ideation, and visual and auditory hallucinations.

R. at 319, 398-99. There is no discussion of these symptoms in the ALJ’s analysis.

       Regarding plaintiff’s treatment records from 2017, the ALJ’s summary suggests

that plaintiff experienced consistent and linear improvement as a result of his

medication. See R. at 26. Yet records from April 17 and April 19 indicate poor

hygiene, homicidal ideation, and the persistence of hallucinations. See R. at 456, 461.

The records also show that plaintiff had stopped taking Seroquel because it “made him

feel ‘nothing,’” R. at 454, and was experiencing significant fatigue as a result of his new

medication. R. at 453.

       In summary, the ALJ “failed to discuss all of the significantly probative evidence

relevant to [plaintiff’s] mental impairment, discuss how he resolved the conflicts in this

evidence, or discuss how he resolved the conflicts between his findings and his

evidence.” Carpenter, 537 F.3d at 1269. This failure calls into question the ALJ’s

findings that plaintiff’s mental impairments did not meet or equal a listed impairment,

see R. at 23, that plaintiff’s statements regarding the limiting effects of his symptoms

were inconsistent with the objective medical evidence, R. at 25, and that the medical


                                              8
Case 1:17-cv-03114-PAB Document 20 Filed 06/01/20 USDC Colorado Page 9 of 10




evidence did not support the “marked” or “extreme” functional limitations assessed by

Dr. MacIntyre in June 2017. R. at 26. As a result, the Court cannot conclude that the

ALJ’s ultimate determination – that plaintiff was capable of performing jobs existing in

significant numbers in the national economy – is supported by substantial evidence.

The Court will therefore reverse the ALJ’s decision and remand for the ALJ to consider

the conflicting evidence regarding plaintiff’s mental impairments in assessing whether

those impairments meet or equal a listed impairment at step three and in evaluating

plaintiff’s residual functional capacity. See Deardorff, 762 F. App’x at 490 (holding that

the ALJ erred by failing to discuss the significant evidence of the claimant’s headaches

and remanding for the ALJ to consider that evidence in assessing the claimant’s RFC);

Carpenter, 537 F.3d at 1270 (reversing and remanding due to the ALJ’s failure to

“adequately discuss the evidence and tie his conclusions to the evidence” at step

three).

          The Court declines to address plaintiff’s remaining objections to the ALJ’s

decision because they may be affected by the ALJ’s treatment of the case on remand.

See Watkins v. Barnhart, 350 F.3d 1297, 1299 (10th Cir. 2003) (“We will not reach the

remaining issues raised by appellant because they may be affected by the ALJ’s

treatment of this case on remand.”). On remand, however, the ALJ should address

whether plaintiff is entitled to an earlier alleged onset date of August 11, 2015. See

Docket No. 15 at 1; R. at 175 (alleging a disability onset date of August 11, 2015); see

also Docket No. 16 at 10 n.3 (acknowledging “[i]t is unclear why” plaintiff’s alleged

disability onset date changed from August 11, 2015 to August 1, 2016). The ALJ


                                               9
Case 1:17-cv-03114-PAB Document 20 Filed 06/01/20 USDC Colorado Page 10 of 10




 should also consider the evidence of plaintiff’s July 2017 suicide attempt in evaluating

 the severity of plaintiff’s mental impairments. See Docket No. 15 at 13; R. at 10-16.5

 V. CONCLUSION

        For the foregoing reasons, it is

        ORDERED that the decision of the Commissioner that plaintiff is not disabled is

 REVERSED and REMANDED for further proceedings consistent with this order.


        DATED June 1, 2020.

                                           BY THE COURT:


                                           ____________________________
                                           PHILIP A. BRIMMER
                                           Chief United States District Judge




        5
          Plaintiff submitted this evidence to the Appeals Council, R. at 271, which
 declined to consider it on the basis that plaintiff’s suicide attempt post-dated the ALJ’s
 decision and therefore did not relate to plaintiff’s alleged period of disability. See R. at
 2. The Court disagrees with that conclusion. Because plaintiff’s suicide attempt is
 pertinent to issues addressed in the ALJ’s decision – namely, the severity of plaintiff’s
 mental impairments on medication – it is chronologically relevant. See Padilla v.
 Colvin, 525 F. App’x 710, 712-13 (10th Cir. 2013) (unpublished) (finding psychological
 evaluation chronologically relevant because, although it post-dated the ALJ’s decision,
 it “corroborat[ed] an anxiety diagnosis reported” by the claimant’s doctor prior to the
 administrative hearing). Additionally, the evidence is new – i.e., it was not available at
 the time of the ALJ’s decision – and has a reasonable possibility of affecting the ALJ’s
 decision on remand by casting doubt on the finding that plaintiff’s psychological
 symptoms improved significantly with treatment. See id. at 712 (stating that “additional
 evidence should only be considered it if is new, material, and chronologically pertinent”
 (citing 20 C.F.R. § 416.1470(b))); Threet v. Barnhart, 353 F.3d 1185, 1191 (10th Cir.
 2003) (explaining that evidence is “new” if it is not duplicative or cumulative and
 “material . . . if there is a reasonable possibility that it would have changed the
 outcome” (internal quotation marks and bracket omitted)).

                                              10
